OPINION — AG — **** BOND ISSUES — POLITICAL ACTIVITY — CLASSIFIED EMPLOYEE **** CLASSIFIED EMPLOYEES MAY UNDER 74 O.S. 1961 818 [74-818], VOLUNTARILY WORK FOR OR AGAINST THE AUTHORIZATION OF A BOND ISSUE IN AN ELECTION; HOWEVER, THEIR PARTICIPATION IN SUCH A NONPARTISAN ELECTION CAMPAIGN MUST BE ON A STRICTLY VOLUNTARY BASIS, THAT IS, IN VIEW OF THE POLICY OF THE ACT TO PROTECT CLASSIFIED EMPLOYEES, THEIR ASSISTANCE MUST NOT BE "VOLUNTEERED" BY THE AGENCY NOR IN ANY WAY COERCED. CITE:  OPINION NO. 67-155 (J. DELL GORDON)